DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (2002/0044806).
Hayashi et al. disclose an imaging system having an endless belt 14, tensioning member 11, heating member 12, pressing member 13, and a cleaning roller 26 located outside the endless belt 14, between the tensioning member 11 and the heating member 12.  The cleaning member 26 presses the endless belt 14 inwardly to form a concave portion.  Note paragraphs [0025] – [0036] and Fig. 4.
Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (2002/0044806) in view of Kageyama et al. (2011/0188904).
Hayashi et al., as disclosed above, disclose the same elements as the instant invention except for the surface of the cleaning roller has an adhesion characteristic that is greater than an adhesion characteristic of the other surface of the endless belt. 
Kageyama et al. disclose a cleaning member for fixing belt formed of a web material made of heat-resistant nonwoven fabric, so that it is possible to realize a cleaning member having high collection efficiency due to adhesion of a toner between fibers and excellent in cleaning performance.  Note paragraphs [0063]-[0064].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hayashi et al. with that of .  
Claims 6, 7, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (2002/0044806) in view of Sakamaki et al. (2015/0323892).
Hayashi et al., as disclosed above, disclose the same elements as the instant invention except for rotation of the speed of the cleaning member is different from a movement speed of the endless belt; and the speed of the cleaning member is adjustable. 
Sakamaki et al. disclose a fixing device 116 that include a cleaning member 117 that comes into and out of contact with a fixing belt 116B.  The speed of cleaning member 117 is controlled by controller 400 and can vary from the speed of fixing belt 116B.  As the speed can be adjustable so that the cleaning member 117 slide over the fixing belt 116B.  Paragraphs [0043]-[0045], [0096], and [0098]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hayashi et al. with that of Sakamaki et al. by using a cleaning member that can come in contact and out of contact with a fixing belt and operated at different speeds for optimal cleaning of the fixing belt.  As to controlling the cleaning member to contact the endless belt when the printing medium does not pass through the nip portion of the endless belt contacting the heating member and the pressing member and to not contact the endless belt when the printing medium passes through the nip portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (2002/0044806) in view of Nakashima et al. (2002/0159801).
Hayashi et al., as disclosed above, disclose the same elements as the instant invention except for the cleaning member is disposed at a lower side of the endless belt in a direction of gravity.
Nakashima et al. disclose cleaning members (carrier-removing roller) located below the fixing belt 16, heating member 18, and pressing member 19.  Note Fig. 5.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hayashi et al. with that of Nakashima et al. so that the more of the residual materials left on the fixing belt can be removed.   
Allowable Subject Matter
Claims 3, 4, 9, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okamoto (Japan, 2003-122185), Baba (Japan, 2007-121384), and Yamada (2006/0045590) disclose art in cleaning members in fixing devices.


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S LEE/                                                                                          Primary Examiner, Art Unit 2852                                                                                                              

sl